Citation Nr: 0523961	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for valvular heart 
disease, to include as secondary to post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for right eye 
papilloma, secondary to a service-connected skin disability 
or, in the alternative, as due to exposure to herbicide.  

3.  Entitlement to service connection for a right ear ulcer, 
claimed as secondary to exposure to herbicide.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

A March 2005 rating decision granted service connection for 
hypertension.  Therefore, the veteran's previous appeal of 
that issue has been satisfied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2003, the Board Remanded this case to obtain, 
inter alia, examinations and medical opinions concerning the 
three claimed disorders.  Examinations were conducted in 
October 2004.  None of those examinations, however, 
satisfactorily or completely met the requirements of the 
Board's Remand.  

Specifically, the Board requested a cardiovascular 
examination to determine the nature and extent of any current 
valvular heart disease, with an opinion as to whether it is 
at least as likely as not that any current valvular heart 
disease was caused or worsened by the veteran's service-
connected PTSD or by his exposure to herbicide; the opinion 
provided by the examiner did not answer that question.  The 
Remand also requested an eye examination to provide an 
opinion as to whether it is at least as likely as not that 
any current right eye papilloma was caused or worsened by the 
service-connected skin disability or by his exposure to 
herbicide during service; the examiner stated simply that he 
could not determine if the lesion was caused or worsened by 
the veteran's service-connected skin conditions particularly 
tinea pedis and manus with punctate keratoderma or was caused 
by his exposure to herbicide during service.  That opinion is 
unhelpful to the Board.  Finally, the Board requested an ear 
examination to determine the nature and extent of any current 
right ear ulcer, with an opinion as to the etiology of any 
current right ear ulcer, including whether it is at least as 
likely as not that any such ulcer was caused by his exposure 
to herbicide during service.  Rather than an ear examination, 
the RO obtained an audiometric evaluation by an audiologist 
who evaluated the veteran's hearing.  No assessment of any 
current right ear ulcer or the requested opinion was 
provided.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's December 2003 Remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

Therefore, regrettably, this case is again REMANDED to the RO 
for the following additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any of the claimed 
disorders since January 2001.  With any 
needed signed releases, the RO should 
request copies of the records of all 
treatment identified by the veteran.  All 
records so obtained should be associated 
with the claims file.  

2.  Upon receipt of any requested 
records, the RO should schedule the 
veteran for cardiovascular, eye, and ear 
examinations by physicians who have not 
previously examined him.  The claims file 
must be made available to and be reviewed 
by the examiners in conjunction with 
their examinations.  

a.  The cardiovascular examiner 
should describe the nature and 
extent of any current valvular heart 
disease and should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any current valvular heart disease 
was caused or worsened either 1) by 
the veteran's service-connected PTSD 
or 2) by his exposure to herbicide 
during service; if valvular heart 
disease was worsened by PTSD, the 
examiner should, to the extent 
possible, indicate the degree of 
worsening attributable to the 
service-connected PTSD.  

b.  The eye examiner should describe 
the nature and extent of any current 
right eye papilloma and should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any current right eye 
papilloma was caused or worsened 
either by the veteran's service-
connected tinea pedis and manus with 
punctuate keratosis or by his 
exposure to herbicide during 
service; if the eye condition was 
worsened by the service-connected 
skin disability, the examiner 
should, to the extent possible, 
indicate the degree of worsening 
attributable to the service-
connected skin disability.  

c.  The ear examiner should describe 
the nature and extent of any current 
right ear ulcer and should be 
requested to provide an opinion as 
to the etiology of any such right 
ear ulcer, including whether it is 
at least as likely as not that any 
such ear ulcer was caused by his 
exposure to herbicide during 
service.  

All requested opinions, or inability to 
provide the opinions, should be supported 
by adequate rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


